Citation Nr: 0816783	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  03-30 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to service connection for residuals of cracked 
ribs.

2. Entitlement to a rating in excess of 50 percent for 
bilateral hearing loss.  

3. Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of 
frostbite of the hands.

4. Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of 
frostbite of the feet.

5. Entitlement to service connection for residuals of a right 
shoulder injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1950 to April 1953 and from August 1953 to December 
1953.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
of the Milwaukee, Wisconsin Department of Veterans Affairs 
(VA) Regional Office (RO).  In a January 2004 notice of 
disagreement, the veteran expressed disagreement with the 
March 2003 rating decision's denial of an increased rating 
for tinnitus.  In a February 2004 statement, he withdrew the 
appeal of that denial.  Hence, that matter is not before the 
Board.

In April 2008, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is of record.  At 
the hearing, the Board granted the veteran's  motion to 
advance the case on the Board's docket due to his advanced 
age.  

Although the RO reopened the claims of service connection for 
frostbite of the hands and feet in the September 2003 
statement of the case (SOC), the question of whether new and 
material evidence has been received to reopen such claims 
must be addressed in the first instance by the Board because 
the issue goes to the Board's jurisdiction to reach the 
underlying claims and adjudicate them on a de novo basis.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see 
also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 
1383.  The Board has characterized the claims accordingly.

Regarding the veteran's right shoulder claim, the Board notes 
that an April 1995 rating decision denied the veteran's claim 
of service connection for arthritis of multiple joints 
(including the shoulders); a March 1997 rating decision 
declined to reopen the claim.  While the veteran's current 
claim of service connection for residuals of a right shoulder 
injury involves a current diagnosis of arthritis of the right 
shoulder, the claim also considers tendinitis, which was not 
previously diagnosed.  The Board also notes that prior to the 
March 1997 decision the veteran did not indicate that he had 
injured his right shoulder and had only claimed that his 
arthritis was related to frostbite during service.  Hence, 
the Board finds that the factual basis of the current claim 
of service connection for residuals of a right shoulder 
injury is different from that of the claim of service 
connection for arthritis of multiple joints (including the 
shoulders) that was previously denied.  See Boggs v. Peake, 
520 F.3d 1330, 1335 (Fed. Cir. 2008) (finding that claims 
based on distinctly diagnosed diseases or injuries must be 
considered separate and distinct claims).  Notably, the 
veteran is not prejudiced by this broad interpretation of his 
claim.

The matter of service connection for residuals of a right 
shoulder injury is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any further action on his part is required.


FINDINGS OF FACT

1. In February 2004 and May 2005, prior to the promulgation 
of a decision in the appeals, the appellant submitted 
statements that he intended to withdraw his appeals seeking 
service connection for residuals of cracked ribs and a rating 
in excess of 50 percent for bilateral hearing loss; there are 
no questions of fact or law remaining before the Board in 
these matters.

2. An unappealed rating decision in March 1997 declined to 
reopen claims of service connection for frostbite of the feet 
and hands; the claims were originally denied (in March 1990) 
essentially on the basis that the veteran did not have any 
postservice residuals of frostbite of the hands and feet.

3. Evidence received since the March 1997 rating decision 
bears directly and substantially upon the matters of service 
connection for residuals of frostbite of the hands and feet, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claims.

4. The veteran's arteriosclerosis, arthritis, and 
onychomycosis are not shown to be residuals of frostbite of 
the hands and feet sustained in service.


CONCLUSIONS OF LAW

1. Regarding the matters of service connection for residuals 
of cracked ribs and a rating in excess of 50 percent for 
bilateral hearing loss, the criteria for withdrawal of 
Substantive Appeals by the appellant have been met; the Board 
has no further jurisdiction in those matters.  38 U.S.C.A. 
§§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2007).

2. Evidence received since the March 1997 rating decision is 
new and material and the claims of service connection for 
residuals of frostbite to the hands and feet may be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
for claims to reopen filed prior to August 29, 2001).

3. Service connection for residuals of frostbite of the hands 
and feet is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Given the veteran's expression of intent to withdraw his 
appeals of service connection for residuals of cracked ribs 
and a rating in excess of 50 percent for bilateral hearing 
loss, further discussion of the impact of the VCAA on these 
claims is not necessary.

Regarding the appeal to reopen the claims of service 
connection for residuals of frostbite to the hands and feet, 
inasmuch as the determination below constitutes a full grant 
of that portion of the claims, there is no reason to belabor 
the impact of the VCAA on these matters, since any error in 
notice timing is harmless. 

Regarding the underlying claims of service connection for 
residuals of frostbite to the hands and feet, the veteran was 
advised of VA's duties to notify and assist in the 
development of the claims prior to the initial adjudication 
of his claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A June 2001 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  It is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claims.  
Nevertheless, the Board finds that he has essentially been 
notified of the need to provide such evidence, since the June 
2001 letter informed him that additional information or 
evidence was needed to support his claims, and asked him to 
send the information or evidence to the RO.  Thus, he has 
been adequately informed of the need to submit relevant 
evidence in his possession, has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  

The veteran's pertinent treatment records have been secured.  
He has not identified any evidence that remains outstanding.  
The Board notes that during the April 2008 hearing, the 
veteran testified that sometime prior to 2005, he left an 
opinion letter from a rheumatologist at his representative's 
office.  The veteran's representative indicated he had not 
seen this letter and that the VFW had since moved offices; 
the veteran stated he did not keep a copy of the letter and 
that the rheumatologist was no longer in the area.  Based on 
these facts, it appears as though a further search for this 
letter would not be fruitful and that remanding for such 
development would be pointless.  

The RO arranged for a VA examination in December 2002.  The 
veteran and his representative have argued that he should 
have been provided an examination for frostbite residuals 
during cold weather months.  Significantly, December is 
generally considered a cold weather month in the northern 
hemisphere; furthermore, the VA examiner reported that it was 
22 degrees outside on the day of the examination.  Hence, the 
Board finds that the examination was provided during cold 
weather and substantially complied with VA's duty to assist.  
VA's duty to assist is also met.  Accordingly, the Board will 
address the merits of the claims.


B.	Legal Criteria, Factual Background, and Analysis

Residuals of Cracked Ribs and Bilateral Hearing Loss 

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In written statements received by the RO in February 2004 and 
May 2005, the veteran, through his authorized representative, 
withdrew his appeals seeking service connection for residuals 
of cracked ribs and a rating in excess of 50 percent for 
bilateral hearing loss.  Hence, there are no allegations of 
error of fact or law for appellate consideration on these 
claims.  Accordingly, the Board does not have jurisdiction to 
consider appeals in these matters.

Legal Criteria and Factual Background

A certification from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, reflects that the veteran's 
service medical records (SMRs) may have been destroyed in a 
1973 fire at that facility.  In such a situation, VA has a 
heightened duty to assist him in developing his claims.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes a search for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  A November 1986 record indicates that attempts to 
reconstruct his service medical records (SMRs) were 
unsuccessful.

As noted above, the veteran's claim was originally denied by 
the RO in March 1990.  The veteran did not appeal this 
decision and it became final.  The most recent final denial 
occurred in March 1997, when the RO declined to reopen his 
claims of service connection.  He was properly notified of 
that decision and of his appellate rights, and he did not 
appeal it.  Accordingly, it is final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
recently held that the term "factual basis" is defined as 
the veteran's underlying disease or injury, rather than as 
symptoms of that disease or injury.  Boggs v. Peake, 520 F.3d 
1330, 1335 (Fed. Cir. 2008).  Claims based on distinctly 
diagnosed diseases or injuries must be considered as separate 
and distinct claims.  Id. at 1337.  The Board notes that the 
claims previously denied and the current claim to reopen are 
based on the same factual basis as they are claims involving 
residuals of frostbite exposure.  Id. at 1335, 1337.

Under 38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  
Here, the petition to reopen was filed before that date.  
Hence, the new 38 C.F.R. § 3.156(a) does not apply.]

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In order to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis) may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Evidence of record in March 1997 included statements from the 
veteran that he had frostbite in his hands and feet during 
his service in Korea, and that his hands and feet froze and 
then thawed out so many times that he was surprised he did 
not lose them. 

An August 1986 statement from the veteran's wife notes that 
he told her that he had his fingertips and feet frozen when 
he was stationed in Korea in 1951.  In a September 1989 
statement, she stated that when they were first married in 
1954, he had trouble with his hands and feet freezing; they 
got medicine from Dr. J. D., who is now deceased.  During the 
years, his feet continued to be so cold that it didn't seem 
as though there was blood circulating through them.  

A November 1995 private medical record from Dr. J. B. B. 
notes that the veteran has longstanding arthritis that the 
veteran thought was related to frostbite during service.  

On March 1995 VA examination, x-rays of the feet and hands 
showed no evidence of arthritis.  Physical examination 
revealed questionable deformities at the finger joints.  The 
examiner noted this was due to possible arthritic changes.  
The examiner noted the veteran's history of having frostbite 
during service, but did not provide an opinion regarding 
whether there was any relationship between frostbite and 
claimed arthritis of the feet and hands.

A December 1996 statement from the veteran's friend indicates 
that they met after service, and that when they went hunting 
together, the veteran would be unable to deal with cold 
weather.  He also had trouble walking and keeping warm.  

Evidence received since the March 1997 rating decision 
includes an April 2001 VA treatment record.  Physical 
examination of the hands during this visit revealed mild 
Heberden's at the distal interphalangeal joints and slight 
thickening of the metacarpophalangeal joints without 
tenderness.  The veteran was able to make a fist.  Physical 
examination of the feet revealed no metatarsophalangeal 
tenderness, but tender points were noted at the feet.  The 
physician noted that "[h]ands and feet sound like the result 
of previous frostbite."  

In April 2001, the veteran's representative submitted a card 
showing the veteran was a member of the Chosin Few.

In a June 2001 statement, the veteran reported that during 
his service in Korea, his unit was unable to build fires to 
keep warm at night, because light from such fires might have 
alerted the enemy of their location.  He stated that the 
temperatures were below zero at night, and that their hands 
and feet would freeze and then thaw out over and over.  He 
reported that subsequent to his discharge from service, his 
hands and feet used to swell up like sausages, and that he 
had more trouble with those problems immediately after 
service, than he currently did.  He indicated he now is 
troubled by arthritis.

Social Security Administration Records include an October 
1994 disability examination report by Dr. A. J. which shows 
the veteran reported having arthritis of his knees, hands, 
and feet for about 7 years.  The veteran reported his belief 
that the problems with his hands were related to his cold 
exposure during service.  The diagnosis included mild 
degenerative arthritis of the hands.

On December 2002 VA examination, the examiner noted that he 
examined the veteran within 5 minutes of when he walked in 
from outside, where it was 22 degrees.  His hands and feet 
were noted to be warm.  There was no hyperhidrosis, 
dyshidrosis, or evidence of Raynaud's phenomenon.  There was 
no breakdown or ulceration of the feet and no frostbite 
scars.  Onychomycosis of the toenails was noted.  The veteran 
complained that his feet sweat easily and that when the 
weather went below 40 to 45 degrees he needed to wear 
insulated boots.  The examiner noted that it was 22 degrees 
out that day and the veteran was wearing thin socks and 
tennis shoes and his feet were warm to the touch with 
excellent pulses.  The veteran stated his feet were 
perspiring heavily at the time of the exam, but the examiner 
found no perspiration on the feet and the skin was normal.  
He reported his hands were asymptomatic; physical examination 
revealed they were warm to the touch with excellent radial 
and medial pulses.  It was noted that he did not appear to 
have gloves with him that day.  The veteran stated that when 
it was below freezing, he experienced some pain in his feet 
when standing outside; he did not have pain on the day of the 
exam.  Cold immersion testing revealed minimal changes in 
skin coloration and no changes that were consistent with 
frostbite of either the hands or feet.  He reported he only 
experienced cold sensation in his feet in severely cold 
weather; he did not have cold sensation in the summer, fall, 
or spring; the examiner noted these findings were 
inconsistent with frostbite.  The veteran provided a history 
of seeking treatment in 1954 after working with a trucking 
company, loading and unloading a dump truck in extremely cold 
weather.  He experienced sweating of the hands and feet and a 
salve prescribed by his physician relieved his symptoms.  He 
reported he did not receive any other specific treatment for 
frostbite.

The examiner noted that when he previously examined the 
veteran in 1995 x-rays did not show evidence of degenerative 
disease of the hands or feet and he had subsequently 
developed generalized osteoarthritis.  The examiner reviewed 
the veteran's claims file on two separate occasions and 
consulted with a cardiovascular specialist and a 
cardiothoracic surgeon regarding the veteran's claims:

It was their opinion that this veteran has 
generalized arteriosclerosis (he has had coronary 
artery disease, carotid artery disease, and 
arteriosclerosis of the arteries in the arm as 
well as a cerebrovascular accident) and the 
generalized arteriosclerosis is not related to 
frostbite.  It was also their opinion that he has 
generalized osteoarthritis.  Each specialist felt 
that this veteran does not have current residuals 
of frostbite.  The progression of findings, as 
well as today's history leads me to concur in 
that I have to state that to a high degree of 
medical certainty, it is my medical opinion based 
upon my examination in 1995 and the history 
obtained in 1995 as well as the examination today 
and the opinions from a cardiovascular specialist 
(cardiologist) and a cardiothoracic surgeon at 
the University of Wisconsin School of Medicine in 
Madison that the veteran's symptoms are not 
attributable to frostbite.  

The examiner concluded that generalized osteoarthritis and 
arteriosclerosis were unrelated to frostbite.  Minimal 
arthritic changes of the hands and feet were in his medical 
opinion unrelated to cold exposure.  He did not believe that 
onychomycosis of the nails of both feet was secondary to 
frostbite.  It was his medical opinion "to a high degree of 
medical certainty that the onychomycosis had its onset from 
other etiological causes, rather than frostbite."  He 
provided the following addendum opinion:  "Again, I have 
consulted with a cardiologist (cardiovascular specialist) and 
a cardiothoracic surgeon and based upon the old examinations, 
physical examination, and today's history, they concur with 
my opinion that the veteran does not demonstrate the 
residuals of frostbite at this time, especially with normal 
pulses and warmth to the touch in both hands and both feet."

In February 2004, the veteran submitted a copy of his 
September 1987 resignation from his job as a truck driver for 
Millis Transfer, Inc.  The letter states the veteran was 
resigning due to physical limitations that made him unable to 
unload floor loads.  A handwritten note from the veteran 
states that he resigned from this position because of 
arthritis in his hands, back, and shoulders.  He indicated 
that his personnel manager had been aware of his physical 
limitations and had marked in his file that he did not have 
to handle freight.

A March 2004 statement from the veteran's co-worker, R. S. 
states that he knew that because of frostbite residuals in 
the veteran's fingers and toes that the use of air 
conditioning in his truck for extended periods was 
uncomfortable.  He had to block off floor vents with rags to 
prevent recurring pain in his feet and sometimes would wear 
light gloves while operating with the air conditioning.  

A March 2004 statement from the veteran's employer at Bird 
Trucking Company, where the veteran began working in the mid-
1970s, states that the veteran told his employer about his 
problems with frostbite.  His employer was aware that the 
veteran had secured permission to hire help at his 
destination to unload his truck, because it was difficult for 
him to do.  
During the April 2008 hearing, the veteran testified that he 
had to wear special boots for the cold and indicated that a 
rheumatologist had told him that his arthritis may be age 
related, but that the cold winter during service had helped 
it along.  The veteran testified that he had brought a letter 
stating such to his representative's office prior to 2005, 
that he had not made a copy of the letter, and that the 
rheumatologist was no longer around.  His representative 
indicated that he did not receive the letter and the record 
does not reflect that such letter has been associated with 
the claims file.  

Reopening of the Claims

Evidence received since the March 1997 rating decision was 
not previously of record, is relevant, and is so significant 
that it must be considered to decide fairly the merits of the 
claims of service connection for residuals of frostbite of 
the hands and feet.  The claims were denied previously by the 
RO based on a finding that arthritis of the hands and feet 
was not related to cold exposure and frostbite incurred 
during service.  The April 2001 VA treatment record stating 
that "[h]ands and feet sound like the result of previous 
frostbite" bears directly on the matters at hand and is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  While the Board is not 
compelled to accept this opinion as competent and credible 
upon de novo review (when it can assess the credibility and 
weight of all of the evidence), it must presume its 
credibility and competence when deciding whether to reopen 
the case.  Fortuck, 17 Vet. App. at 179-80; Justus, 3 Vet. 
App. at 513.  Hence, it is new and material and the claims 
may be, and are, reopened.

De Novo Review

The evidence shows the veteran experienced extreme cold 
exposure during his service in Korea; hence, it is conceded 
that he experienced frostbite of his hands and feet during 
service.  Additionally, the medical evidence of record shows 
the veteran has current diagnoses of arteriosclerosis, 
arthritis, and onychomycosis of the feet.  What remains to be 
shown is that the veteran's current diagnoses are related to 
frostbite and cold exposure during service.  The 
preponderance of the evidence is against such a finding. 
The record does not show that arthritis or arteriosclerosis 
was manifested to a compensable degree in the first 
postservice year; hence, service connection for such 
disabilities on a presumptive basis (as chronic diseases 
under 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309) 
is not warranted.  The Board notes the veteran's and his 
wife's statements that he received treatment for frostbite of 
his hands and feet in 1954; however, these statements do not 
indicate that arthritis or arteriosclerosis was diagnosed 
during the initial one year period after service. 

The record includes both medical evidence that tends to 
support that there is a nexus between the veteran's current 
disabilities and frostbite during service and medical 
evidence that is against such a nexus.  Evidence tending to 
support such a relationship includes an April 2001 VA 
treatment record and the veteran's April 2008 testimony 
regarding an opinion from a treating physician; the evidence 
against his claim includes the December 2002 VA examiner's 
opinion.  When evaluating these opinions, the Board must 
analyze the credibility and probative value of the evidence, 
account for evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for rejecting any evidence 
favorable to the appellant.  See Masors v. Derwinski, 2 Vet. 
App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The April 2001 VA opinion that the "[h]ands and feet sound 
like the result of previous frostbite" holds little 
probative value as it is phrased in speculative terms.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that 
medical evidence that is speculative, general, or 
inconclusive cannot be used to support a claim).  The 
physician did not indicate what disability of the hands and 
feet she was relating to frostbite; she merely stated that 
the hands and feet were related.  She also did not provide a 
rationale for the opinion provided.  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support [the] opinion."  Bloom v. West, 12 Vet. App. 185, 
187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 
(1993).  The record also does not reflect that the physician 
reviewed the veteran's claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000) (finding that a physician's 
access to the claims file is an important factor in assessing 
the probative value of a medical opinion).  Hence, this 
opinion is inadequate for the Board to make an informed 
decision as to whether there is a direct relationship between 
the disabilities of arteriosclerosis, arthritis, or 
onychomycosis and frostbite sustained in service.  See Stefl 
v. Nicholson, 21 Vet. App. 120, 123 (2007) ("a mere 
conclusion by a medical doctor is insufficient to allow the 
Board to make an informed decision as to what weight to 
assign to the doctor's opinion").  

The veteran's testimony during the April 2008 hearing that a 
rheumatologist had told him that his arthritis was probably 
related to his age, but that his winter in Korea probably 
helped it along, also lacks significant probative weight.  
Specifically, this opinion indicates that age was the main 
factor precipitating arthritis and only provides a general 
conclusion that cold exposure in Korea may have contributed.  
See Obert, 5 Vet. App. at 33.  Additionally, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) has held that a lay person's account of what a 
physician purportedly said is too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).

In contrast, the December 2002 VA examiner's opinion was 
based on a thorough review of the veteran's claims file and 
on previous March 1995 physical examination and 
contemporaneous physical examination, contained a rationale 
for the opinions provided, and involved consultation with two 
specialists.  The examiner described the veteran's symptoms 
and history in sufficient detail and completed relevant 
testing, including cold immersion, to adequately determine 
whether there were any frostbite residuals.  He considered 
the veteran's different disabilities of arthritis, 
arteriosclerosis, and onychomycosis and whether any of these 
may be related to frostbite during service.  Based on this 
review, examination, and consultations, he concluded that 
none of the veteran's current disabilities were related to 
frostbite during service.  Hence, his opinion was based on 
clinical data and a clear rationale and provided sufficient 
detail for the Board to make a fully informed decision.  See 
Bloom, 12 Vet. App. at 187; see also Black, 5 Vet. App. at 
180.

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board 
places the greatest weight on the December 2002 VA examiner's 
opinion as it was based on a thorough review of the record, 
contains a complete description of the history of the 
veteran's disability, involved consultations with 
specialists, and included a rationale for the opinions 
provided.  

The Board notes the veteran's and his wife's statements that 
he received treatment for frostbite in 1954 and that his 
arthritis of the hands and feet is related to frostbite 
during service.  These statements are credible and the 
veteran is competent to describe symptoms he experienced and 
they both are competent to testify regarding the treatment he 
received; however, as laypersons they are not competent to 
opine regarding the medical etiology of a disability, as they 
lack the training to provide such an opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Hence, the preponderance of the evidence is against the 
veteran's claims.  In such situation, the benefit of the 
doubt doctrine does not apply, and the claims must be denied.


ORDER

The appeals seeking service connection for residuals of 
cracked ribs and a rating in excess of 50 percent for 
bilateral hearing loss are dismissed.

The appeal to reopen claims of service connection for 
residuals of frostbite to the hands and feet is granted; 
service connection for residuals of frostbite of the hands 
and feet is denied on de novo review. 


REMAND

As noted above, the NPRC has certified that the veteran's 
SMRs were destroyed in the 1973 fire at the NPRC.  In such 
circumstances, VA has a well-established heightened duty to 
assist and to consider the benefit of the doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).

The veteran contends that he dislocated his shoulder during 
service in a jeep accident that occurred while he was 
delivering ammunition.  He has stated that he was treated by 
a medic after the accident, but did not receive any further 
treatment beyond the accident.  The veteran is competent to 
provide evidence regarding the circumstances of what he 
experienced during service, and his account is consistent 
with his service with an artillery unit (gun battery).  
Therefore, it may be conceded that a shoulder injury occurred 
in service.  

Additionally, the record shows the veteran has a current 
disability of the right shoulder as shoulder arthritis and 
tendinitis was diagnosed on December 2002 VA examination.  
Hence, what remains to be shown is that there is a nexus 
between the injury in service and the veteran's current right 
shoulder disabilities.  

An April 2001 VA treatment record notes that the veteran 
complained of having right shoulder pain.  He reported being 
in a truck accident in 1951, at which time he dislocated his 
shoulder.  He states that he began having a lot of pain in 
1971, and that the pain became progressively worse.  A 
physician, Dr. M. C., noted that extensive degenerative joint 
disease of the right shoulder may well be due to previous 
trauma.  

On December 2002 VA examination, the examiner noted that he 
had examined the veteran in 1995 and at that time the veteran 
had indicated that his shoulder problems were secondary to 
frostbite during service.  He had not mentioned a vehicle 
accident during service.  The examiner noted that the 
veteran's history could be consistent with the current 
injury, but that after a review of all of the records 
provided to him, he would have to resort to pure supposition 
in order to relate the right shoulder condition to an injury 
in service.  His opinion was largely based on the fact that 
the veteran had not mentioned the accident in 1995 when he 
had previously seen him.  As noted above, the Board is 
conceding that the veteran had a truck accident during 
service; hence, an opinion based on determination that the 
veteran's account of an accident is not credible is 
insufficient to decide his claim. 
The Board notes that private medical records show the veteran 
injured his shoulder in February 1972 after he fell off the 
side of his truck and landed forward on his right shoulder.  
Physical examination revealed tenderness over the anterior 
shoulder and joint with limited motion to the back and on 
extension and rotation.  While the December 2002 VA examiner 
reviewed the veteran's claims file, he did not comment as to 
whether the veteran's current right shoulder disability might 
be related to the February 1972 right shoulder injury 

Accordingly, the case is REMANDED for the following:

1.	The RO should request that the December 
2002 VA examiner (if available, another 
appropriate specialist, if not) review the 
veteran's claims file and provide an opinion 
regarding the etiology of the veteran's 
right shoulder tendinitis and arthritis.  
The examiner should be advised that the 
veteran's accounts of a truck accident 
during service are deemed credible.  The 
examiner is asked to provide the following 
opinion:  Is it at least as likely as not (a 
50% or greater probability) that the 
veteran's current right shoulder 
disabilities are residuals of a truck 
accident during service?  The examiner is 
asked to comment on any post-service 
intercurrent injuries, particularly the 
February 1972 injury, and the April 2001 VA 
physician's opinion.  The examiner must 
explain the rationale for any opinion given.  

2.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental SOC and 
give the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


